Citation Nr: 0801472	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Regional 
Office and Educational Center in Atlanta, Georgia


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the calculated amount of $886.50 was properly created.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office and Educational Center 
in Atlanta, Georgia (RO).


FINDINGS OF FACT

1.  The veteran was awarded benefits for educational 
assistance for 3 credit hours for the period November 20, 
2003, to January 8, 2004.

2.  In December 2003, VA received notice from the certifying 
official at the veteran's educational institution that the 
veteran had withdrawn from classes effective November 20, 
2003, thus creating an overpayment of educational benefits.  

3.  The overpayment of VA education benefits in the amount of 
$886.50 was properly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $886.50 is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations VA is required to 
notify the claimant of any information and evidence necessary 
to substantiate the claim and to making reasonable efforts to 
assist the claimant in obtaining such evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These provisions, 
however, are inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA is 
not for application in this matter.

The facts of this case are not in dispute.  An August 2003 
Chapter 30 Department of Defense Data Sheet reflects that the 
veteran's delimiting date for educational benefits was 
February 17, 2005, and that he was eligible for 36 months of 
educational benefits.  A VA Form 22-1999-3, Enrollment 
Certification, signed in September 2003, reflected that the 
veteran was certified by his educational institution as being 
registered for courses for the period November 20, 2003, 
through January 8, 2004.  A consequent Chapter 30 Educational 
Award printout dated in September 2003 reflected that the 
veteran was awarded benefits for that period.  However, a VA 
Form 22-1999b-3, signed in December 2003 by a certifying 
official at the veteran's educational institution, reflects 
that effective November 20, 2003, the veteran withdrew from 
all courses for the period in question during the drop/add 
period.  Subsequently, an audit worksheet printed in June 
2004 reflects that the net amount of educational benefits 
paid to the veteran, solely for courses during the period in 
question from which he had withdrawn, totaled $886.50; this 
is the amount of educational benefits the veteran was 
overpaid, and the subject of the appeal. 

The veteran asserted in a January 2004 statement that the 
overpayment in question was not validly created because, he 
stated, there was no way that he could have been overpaid.  
Based on the date he originally began courses at his 
educational institution, August 28, 2003, and his delimiting 
date of February 17, 2005, he would only have been eligible 
for 18 months of educational benefits, half of the 36 months 
to which he was entitled under the Montgomery GI Bill.  
Further, the veteran asserted in a February 2004 email that 
he withdrew from coursework during the period in question for 
medical reasons, specifically, for treatment of adult 
attention deficit hyperactivity disorder (ADHD), a condition 
the veteran asserted prevented him from remaining enrolled in 
and completing the courses for the period in question.

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay 
educational assistance to an eligible veteran while he is 
pursuing approved courses in a program of education.  38 
C.F.R. § 21.7130.

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
service member, for reasons other than being called or 
ordered to active duty, withdraws from all courses or 
receives all nonpunitive grades, and in either case there are 
no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
service member withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e).

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the 
following conditions are met: (1) the veteran withdraws 
because he is ordered to active duty; or (2) all of the 
following criteria are met: (i) there are mitigating 
circumstances; and (ii) the veteran or service member submits 
a description of the mitigating circumstances in writing to 
VA within one year from the date VA notifies the veteran or 
service member that he or she must submit a description of 
the mitigating circumstances, or at a later date if the 
veteran or service member is able to show good cause why the 
one-year time limit should be extended to the date on which 
he or she submitted the description of the mitigating 
circumstances; and (iii) the veteran or service member 
submits evidence supporting the existence of mitigating 
circumstances within one year of the date that evidence is 
requested by VA, or at a later date if the veteran or service 
member is able to show good cause why the one-year time limit 
should be extended to the date on which he or she submitted 
the evidence supporting the existence of mitigating 
circumstances.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 
21.7139.

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b).

In this case, the veteran submitted private medical treatment 
records beginning December 10, 2003, in which the veteran 
sought psychiatric assistance in determining whether he could 
potentially have ADHD, a condition he reported to the private 
physician that he felt could have resulted in his having 
difficulty with the courses over the period in question.  An 
actual diagnosis of ADHD is not shown by the evidence of 
record until later in December 2003.  However, the Board 
notes that the veteran was noted to have withdrawn from his 
courses during drop/add, approximately 3 weeks prior to his 
initial visit to the private physician.  No evidence that the 
veteran was experiencing other mitigating circumstances 
exists in the record. 

Moreover, in order to receive educational assistance for 
pursuit of program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  There does 
not appear to be any dispute that the veteran did not attend 
classes for the period from November 20, 2003, to January 8, 
2004, and that he had been paid education benefits for that 
period.  A threshold requirement for receiving educational 
assistance from the VA is actual attendance in a program of 


training; thus, he was not entitled to educational assistance 
during that period of time.  Therefore, the RO retroactively 
reduced the veteran's education award creating an overpayment 
calculated in the amount of $886.50.

38 C.F.R. § 21.4135(e) (2) provides that the effective date 
of the reduction of educational assistance for courses not 
satisfactorily completed with mitigating circumstances will 
be the last date of attendance.  VA regulations further state 
that if a veteran withdraws from a course, VA will terminate 
or reduce educational assistance effective the first date of 
the term in which the withdrawal occurs.  38 C.F.R. § 
21.7135(e).  Further, 21.4136(e) states that during the drop-
add period, if an individual withdraws from a course, VA will 
consider the circumstances that caused the withdrawal to be 
mitigating and paragraphs (a) (2)(ii) and (2)(2)(iii) not 
apply.  The referenced paragraphs require supporting evidence 
of mitigating circumstances.  Accordingly, that the Board 
considered the veteran's circumstances for withdrawal not to 
be mitigating is immaterial.

The veteran withdrew from classes during the drop-add period 
of the courses in which he was enrolled, November 20, 2003, 
through January 8, 2004.  Thus, the last date of payment 
under VA regulations was January 8, 2004.  The RO properly 
terminated the payment of Chapter 30 benefits as of that 
date.  By VA regulations, when a veteran drops courses during 
the drop-add period or drops courses due to mitigating 
circumstances, the effective date of the reduction in 
educational assistance is the effective date of withdrawal, 
in this case November 20, 2003.  38 C.F.R. §§ 21.4136(e).  
The veteran was therefore not entitled to educational 
assistance after that date; as such, the RO properly reduced 
the payment retroactively which created an overpayment in the 
amount of $886.50.  See 38 C.F.R. §§ 21.4136(d) (e), 
21.7135(e) (f), 21.7139(a).

For these reasons, the Board concludes that the overpayment 
of educational benefits in the amount of $886.50 was properly 
created.  Accordingly, the benefit sought on appeal is 
denied.





ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $886.50 was validly created, and the 
appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


